In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                              No. 16-1720V
                                       Filed: September 18, 2017
                                            UNPUBLISHED

*************************
ANDREA OWENS-BACHMANN,     *
                           *
               Petitioner, *
v.                         *
                           *                                    Attorneys’ Fees and Costs;
SECRETARY OF HEALTH        *                                    Stipulation
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                                                       *
*************************
Danielle A. Strait, Maglio Christopher & Toale, Seattle, WA, for petitioner.
Ryan D. Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On December 30, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleged that she suffered from Chronic Inflammatory Demyelinating Polyneuropathy
(“CIDP”) as a result of an influenza (“flu”) vaccine she received on October 9, 2013. On May
18, 2017, the undersigned issued a decision dismissing petitioner’s claim for insufficient proof.

       On September 12, 2017, the parties filed a Stipulation Concerning Attorneys’ Fees and
Costs. According to the stipulation, attached herein as Appendix A, the parties stipulate to an
award of $4,000. In compliance with General Order #9, petitioner has filed a signed statement

1 Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
indicating that she incurred no out-of-pocket expenses related to the litigation of this matter.
Respondent states that this stipulation “does not represent an agreement by respondent to the
hourly rates of the professionals who worked on this matter, nor a waiver of any objections that
respondent may raise in any other case.” Stipulation at ¶6.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e).
Based on the reasonableness of petitioner’s request and the lack of any objection by respondent,
the undersigned GRANTS the request for approval and payment of attorneys’ fees and costs.

         Accordingly, the undersigned awards the total of $4,0003 as follows:

                  A lump sum of $4,000, representing reimbursement for attorneys’ fees and
                   costs, in the form of a check payable jointly to petitioner and petitioner’s
                   counsel, Danielle Strait, of Maglio Christopher & Toale.

         The Clerk of the Court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                                         /Thomas L. Gowen
                                                                         Thomas L. Gowen
                                                                         Special Master




3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs” as well as fees for legal services rendered. Furthermore, § 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                          2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


ANDREA OWENS-BACHMANN,

               Petitioner,

v.                                                    No. 16-1720V
                                                      Special Master Gowen
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

               Respondent.


                                 STIPULATION CONCERNING
                             FINAL ATTORNEYS’ FEES AND COSTS

It is hereby stipulated by and between the parties, the following matters:

       1. Judgment entered in this case on June 21, 2017, following the special master’s
dismissal decision issued May 18, 2017.

      2. Petitioner forwarded a draft Application for Award of Attorneys’ Fees and
Reimbursement of Costs (Application) to respondent.

        3. Respondent raised objections to certain aspects of petitioner’s Application, including
the legal prerequisites to an award of attorneys’ fees and costs.

        4. Maintaining their respective positions as to petitioner’s entitlement to attorneys’ fees
and costs, the parties nevertheless now agree that the issues between them shall be settled and
that a decision should be entered awarding attorneys’ fees and costs described in paragraph 7 of
this Stipulation.

        5. Pursuant to General Order #9, petitioner represents that she advanced no reimbursable
costs in pursuit of her claim.

        6. This Stipulation does not represent an agreement by respondent to the hourly rates
of the professionals who worked on this matter, nor a waiver of any objections that respondent
may raise in any other case.

        7. The parties now request that a decision awarding final attorneys’ fees and costs,
totaling $4,000.00, payable jointly to petitioner and petitioner’s counsel, be issued.




                                                 1
Respectfully submitted,

/s/ DANIELLE A. STRAIT                    s/ RYAN D. PYLES
DANIELLE A. STRAIT, ESQ.                  RYAN D. PYLES
MAGLIO CHRISTOPHER & TOALE, PA            Trial Attorney
The Columbia Center                       Torts Branch, Civil Division
701 Fifth Avenue, Suite 3505              U.S. Department of Justice
Seattle, WA 98104                         P.O. Box 146, Ben Franklin Station
Tel: 888.952.5242/ Fax 877.952.5042       Washington, D.C. 20044-0146
                                          Tel: (202) 616-9847


DATED: September 12, 2017




                                      2